On Petition for Rehearing.
PER CURIAM.
Upon this petition for a rehearing submitted by the United States Attorney, attention is called to Chin Yow v. United States, 208 U. S. 8, at page 13, 28 Sup. Ct. 201, 52 L. Ed. 369; Kwock *767Jan Fat v. White, 253 U. S. 454, at page 465, 40 Sup. Ct. 566, 64 L. Ed. 1010, and to the recent decision in Ng Fung Ho v. Edward White, 259 U. S. 276, 42 Sup. Ct. 492, 66 L. Ed. 938.
. It is undoubtedly the law, that, generally in. a habeas corpus proceeding on behalf of a Chinaman, the Chinaman is entitled to a judicial hearing, if the relator claims admission to the United States as a citizen thereof. In a non-Chinese Immigration case, however, the applicant for admission is not entitled to a judicial hearing, unless perchance (a point which has not arisen) he should claim citizenship. The result is that on appeal in habeas corpus of an admitted alien, such as the relator in the case at bar, we can do no more than examine into the regularity or irregularity of the proceeding. If, as here, we find the proceeding was not in accordance with law, the result is that the relator is discharged from custody.
A determination of this character is not, however, res adjudicata and does not, in any manner, prevent the United States or its appropriate officials from again beginning proceedings against such an alien as this relator. The effect of our decision is merely to discharge the relator from custody because the particular proceeding complained of was not in accordance with' law. The order entered upon our mandate will not prevent the beginning of an appropriate proceeding, if the Government is so advised.
For the reasons outlined, the petition for rehearing is denied.